[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1452

                   MONROE A. LAREMORE,

                  Plaintiff, Appellant,

                            v.

             KENNETH S. APFEL, COMMISSIONER,
             SOCIAL SECURITY ADMINISTRATION,

                   Defendant, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Douglas P. Woodlock, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Monroe A. Laremore on brief pro se.
 Donald K. Stern, United States Attorney and Michael J.
Pineault, Assistant U.S. Attorney on brief for appellee.

November 5, 1998

        Per Curiam.  Appellant Monroe A. Laremore filed a
complaint in the Massachusetts federal district court seeking
review of the decision of appellee Commissioner of Social
Security that appellant was not entitled to Social Security
disability benefits.  The district court granted the
Commissioner's motion to dismiss on the ground that appellant
had not exhausted his administrative remedies.  Specifically,
appellant had failed to request a hearing before an
administrative law judge.  Because appellant does not dispute
this and because his case does not come within any exceptions
to the exhaustion requirement, the district court lacked
subject matter jurisdiction and properly dismissed the
complaint.  See generally Doyle v. Secretary of Health and
Human Services, 848 F.2d 296 (1st Cir. 1988); Wilson v.
Secretary of Health and Human Services, 671 F.2d 673 (1st Cir.
1982).
          The judgment of the district court is summarilyaffirmed.  See Local Rule 27.1.  All pending motions are deniedas moot. 

                           -2-